                                             Case 5:21-cv-02430-BLF Document 9 Filed 08/13/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                            EVERETT L. SPILLARD,                          Case No. 21-02430 BLF (PR)
                                  11
                                                        Petitioner,                       ORDER TO SHOW CAUSE;
                                  12                                                      DENYING MOTION FOR
Northern District of California
 United States District Court




                                                 v.                                       DISCOVERY AND BRIEFING
                                  13                                                      SCHEDULE AS MOOT
                                  14
                                            CUEVA, Warden,
                                  15
                                                       Respondent.                        (Docket No. 8)
                                  16

                                  17

                                  18           Petitioner, a California state prisoner, filed a pro se petition for a writ of habeas
                                  19   corpus under 28 U.S.C. § 2254, challenging his state conviction out of Humboldt County
                                  20   Superior Court.1 Dkt. No. 1 at 1. Petitioner has paid the filing fee. Dkt. No. 4.
                                  21

                                  22                                               DISCUSSION
                                  23   I.      Standard of Review
                                  24           This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                  25   in custody pursuant to the judgment of a State court only on the ground that he is in
                                  26

                                  27   1
                                        This matter was reassigned to this Court on May 5, 2021, after Petitioner did not file
                                  28   consent to magistrate judge jurisdiction in the time provided. Dkt. No. 6.
                                             Case 5:21-cv-02430-BLF Document 9 Filed 08/13/21 Page 2 of 3




                                   1   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                   2   § 2254(a).

                                   3           It shall “award the writ or issue an order directing the respondent to show cause
                                   4   why the writ should not be granted, unless it appears from the application that the applicant
                                   5   or person detained is not entitled thereto.” Id. § 2243.
                                   6   II.     Petitioner’s Claims
                                   7           Petitioner sets forth eight grounds for federal habeas relief: (1) actual innocence,
                                   8   Dkt. No. 1 at 5-7; (2) ineffective assistance of trial counsel, id. at 5, 8-10; (3) ineffective
                                   9   assistance of appellate counsel, id.at 5, 11-12; (4) “no evidence/false evidence/perjured
                                  10   testimony,” id. at 13, 14; (5) denial of “civil right’s [sic] and due process,” id. at 15, 16; (6)
                                  11   “jury venire/misconduct with extreme bias,” id. at 17-18; (7) judicial misconduct and
                                  12   prosecutorial misconduct, id. at 19-21; and (8) new evidence, id. at 22-23. Liberally
Northern District of California
 United States District Court




                                  13   construed, these claims are cognizable under § 2254, and merit an answer from
                                  14   Respondent.
                                  15

                                  16                                              CONCLUSION
                                  17           For the foregoing reasons, the Court orders as follows:
                                  18           1.     The Clerk shall serve electronically a copy of this order upon the Respondent
                                  19   and the Respondent’s attorney, the Attorney General of the State of California, at the
                                  20   following email address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits
                                  21   thereto are available via the Electronic Case Filing System for the Northern District of
                                  22   California. See Dkt. No. 1. The Clerk also shall serve a copy of this order on Petitioner.
                                  23           2.     Respondent shall file with the court and serve on Petitioner, within ninety
                                  24   (90) days of the issuance of this order, an answer conforming in all respects to Rule 5 of
                                  25   the Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus
                                  26   should not be issued. Respondent shall file with the answer and serve on Petitioner a copy
                                  27

                                  28                                                   2
                                            Case 5:21-cv-02430-BLF Document 9 Filed 08/13/21 Page 3 of 3




                                   1   of all portions of the state trial record that have been transcribed previously and that are
                                   2   relevant to a determination of the issues presented by the petition.
                                   3            If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                   4   the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                   5   answer.
                                   6            3.       Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                   7   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                   8   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                   9   and serve on Respondent an opposition or statement of non-opposition within twenty-
                                  10   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                  11   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                  12            4.       It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
Northern District of California
 United States District Court




                                  13   that all communications with the Court must be served on Respondent by mailing a true
                                  14   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                  15   parties informed of any change of address by filing a separate paper captioned “Notice of
                                  16   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                  17   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                  18   Federal Rule of Civil Procedure 41(b).
                                  19            5.       In light of the foregoing, Petitioner’s motion for discovery and briefing
                                  20   schedule are DENIED as moot. Dkt. No. 8.
                                  21            This order terminates Docket No. 8.
                                  22            IT IS SO ORDERED.
                                  23   Dated: __August 13, 2021____                          ________________________
                                                                                             BETH LABSON FREEMAN
                                  24
                                                                                             United States District Judge
                                  25
                                       Order to Show Cause; Deny Motion as Moot
                                       P:\PRO-SE\BLF\HC.21\02403Spillard_osc&mot.docx
                                  26

                                  27

                                  28                                                     3
